Title: To George Washington from Uriah Forrest, 14 June 1791 [letter not found]
From: Forrest, Uriah
To: Washington, George

Letter not found: from Uriah Forrest, 14 June 1791. William Jackson wrote on this day to Forrest from Mount Vernon: “In reply to your letter of this date, addressed to the President of the United States, he directs me to inform you that he yesterday requested the Secretary of the Treasury to inform Mr Wolcott, the present Auditor, that he should appoint him to the office of Comptroller of the Treasury. Your letter of this date is the first and only letter which the President has received” (DLC:GW).